Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Harry Winston Diamond Corporation Fiscal 2010 Second Quarter Results to be released Thursday, September 10, 2009 TORONTO, Aug. 27 /CNW/ - Harry Winston Diamond Corporation (TSX: HW, NYSE: HWD) (the "Company"), will release its Fiscal 2010 Second Quarter results for the quarter ended July 31, 2009, after market hours on Thursday, September 10, 2009. Beginning at 09:00AM (EST) on Friday, September 11, the Company will host a conference call for analysts, investors and other interested parties.
